Citation Nr: 1136288	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  09-05 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include as secondary to service-connected bilateral patellofemoral pain syndrome or due to an undiagnosed illness.

2.  Whether new and material evidence has been received by the Department of Veterans Affairs (VA) to reopen a claim for service connection for chronic fatigue syndrome.

3.  Entitlement to service connection for chronic fatigue syndrome.

4.  Whether new and material evidence has been received by VA to reopen a claim for service connection for biceps tendonitis, claimed as right shoulder pain, to include as secondary to service-connected bilateral patellofemoral pain syndrome.  

5.  Entitlement to service connection for biceps tendonitis, claimed as right shoulder pain, to include as secondary to service-connected bilateral patellofemoral pain syndrome.

6.  Whether new and material evidence has been received by VA to reopen a claim for service connection for a left shoulder disorder.

7.  Entitlement to service connection for a left shoulder disability.

8.  Whether new and material evidence has been received by the VA to reopen a claim for service connection for memory lapses.  

9.  Entitlement to service connection for memory lapses.

10.  Entitlement to an effective date earlier than July 31, 2000, for a 30 percent rating for asthma.  

11.  Entitlement to an initial rating in excess of 10 percent for an irritable bowel syndrome (IBS).  

12.  Entitlement to an effective date earlier than June 25, 2002 for a 10 percent rating for IBS.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel

INTRODUCTION

The Veteran served on active duty from April 1987 to April 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered in August 2007 and May 2008 by the VA Regional Office (RO) in St. Petersburg, Florida, assigning an initial rating of 10 percent for IBS as of June 25, 2002, as well as denying entitlement to service connection for a heart disorder and an earlier effective date for the assignment of a 30 percent rating for asthma.  Also, by its May 2008 action, the RO denied the Veteran's claims to reopen for service connection for chronic fatigue syndrome, biceps tendonitis (claimed as right shoulder pain), a left shoulder disorder, and memory lapses.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in October 2010.  A transcript of that proceeding has been included in the file.  Additional documentary evidence was received by the Board at that hearing and the Veteran has waived initial review by the RO.  

While this appeal has been pending, the Veteran has reasonably raised issues involving his entitlement to earlier effective dates for service connection for asthma and IBS.  These matters have not been developed or certified for the Board's review at this time and are therefore referred to the RO for its initial consideration of these issues.  

The issues of the Veteran's entitlement to service connection for a heart disorder; his claims for service connection for chronic fatigue syndrome, biceps tendonitis, left shoulder disability, and memory losses as herein reopened; and entitlement to an initial rating in excess of 10 percent for IBS, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.




FINDINGS OF FACT

1.  By rating action in December 1993, service connection for asthma was established, effective from April 1993, with assignment of a 10 percent schedular evaluation as of that date; following notice to the Veteran in January 1994 of the actions taken and his appellate rights, no timely appeal was entered as to the rating assigned by the RO in December 1993 for asthma.  

2.  RO action in December 2000 determined that a 30 percent schedular evaluation for asthma was warranted as of July 31, 2000, and following notice to the Veteran in February 2001 as to the action taken and his appellate rights, no timely appeal was initiated as to rating or the effective date of that rating.  

3.  By its rating decision of February 2006, the RO denied entitlement of the Veteran to service connection for a chronic fatigue syndrome, biceps tendonitis, joint pains with fibromyalgia, and memory lapses; following notice to the Veteran in same month as to the actions taken and his appellate rights, no timely appeal of the February 2006 action was received by VA.  

4.  Since entry of the aforementioned February 2006 actions, evidence has been received by VA that was not previously before agency decision-makers relating to an unestablished fact and which raises a reasonable possibility of entitlement to the benefits sought.  

5.  By rating action of the RO in October 2007, service connection for IBS was established, effective from June 25, 2002, with assignment of a 10 percent schedular evaluation as of that date.  


CONCLUSIONS OF LAW

1.  The rating decisions of December 1993, assigning an initial rating of 10 percent for asthma as of April 1993, and December 2000, increasing the 10 percent rating to 30 percent, effective from July 2000, are final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992, 2000), currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  

2.  As a matter of law, the criteria for assignment of an effective date earlier than July 31, 2000, for asthma have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

3.  The rating decision of February 2006, denying service connection most recently for a chronic fatigue syndrome, biceps tendonitis, a left shoulder disorder, and memory lapses, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).  

4.  New and material evidence has been received by VA since entry of its February 2006 denial of service connection for a chronic fatigue syndrome, biceps tendonitis, a left shoulder disorder, and memory lapses, with which to reopen the previously denied claims therefor.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

5.  As a matter of law, no rating may be assigned for IBS prior to the effective date of entitlement to service connection therefor.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the dispositions herein reached in terms of the claims to reopen for service connection are favorable to the Veteran, the need to discuss the VA's efforts to comply with the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), as codified in the United States Code, its implementing regulations, or the body of law interpretive thereof, is obviated.  

The questions presented as to the assignment of earlier effective dates for a 30 percent evaluation for asthma and a 10 percent evaluation for IBS are governed by the law, there being no dispute as to the facts relating to either issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances, the VA's duties to notify and assist are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  Further, VA has no duty to assist the appellant in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid him in substantiating those claims.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  

Earlier Effective Dates

The Veteran by this appeal seeks an effective date earlier than July 31, 2000, for a 30 percent rating for his service-connected asthma, as well as a 10 percent rating earlier than June 25, 2002, for his service-connected IBS.  He seeks a 10 percent rating for his IBS at a point in time prior to the effective date of the grant of service connection for his IBS, which is prohibited by law and regulation.  Moreover, his claim for a 30 percent rating prior to July 31, 2000, is advanced without regard to prior, final rating actions or any argument relating to clear and unmistakable error (CUE) in those prior final actions.  

In general, decisions of the agency of original jurisdiction (the RO) or by the Board that are not appealed within in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  The record reflects that, following his separation from service in April 1993, the Veteran filed a formal claim for service connection for asthma and on the basis of that original claim, service connection was established for asthma by RO action in December 1993.  At that time, a 10 percent rating was assigned from April 1993.  No timely appeal of that rating was received by VA, thereby rendering the April 1993 action final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

By subsequent RO action in December 2000, based on a claim for increase filed by the Veteran, the rating for his asthma was increased from 10 percent to 30 percent, effective from July 31, 2000.  No timely appeal of that December 2000 decision was thereafter entered by the Veteran, thereby rendering that action final.  Id.  

Now, in connection with an October 2007 claim, the Veteran seeks an effective date prior to July 2000 for his 30 percent rating for asthma, but without any allegation of CUE in any prior, final rating action.  In addition, he has directly appealed the RO's decision in October 2007, implementing the Board's August 2007 grant of service connection for IBS, with assignment of an initial rating of 10 percent, effective from June 25, 2002.  He challenges only the effective date assigned for the 10 percent rating, noting that the 10 percent evaluation should be made effective from the 1990s, when his IBS symptoms were initially severe.  

The provisions governing the assignment of the effective date of a rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with respect to the effective date of an award of compensation is the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The only exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

Here, because the 1993 and 2000 actions are final and binding, they will be accepted as correct in the absence of collateral attack by showing they involved CUE.  38 C.F.R. § 3.105(a).  Notice is taken that the U.S. Court of Appeals for Veterans Claims (Court) held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) that, "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  In order for the Veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of the claim.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  Moreover, there is no basis for a free-standing earlier effective date claim from matters addressed in a final and binding rating decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

When a free-standing claim for an earlier effective date is raised, the Court has held that the appeal should be dismissed, albeit without prejudice to refiling.  See Simmons v. Principi, 17 Vet. App. 104 (2003); Canady v. Nicholson, 20 Vet. App. 393 (2006); 38 U.S.C.A. § 7105(d)(5).  

Here, the Veteran and his representative have not made any specific allegation of CUE in the two prior decisions granting the 10 and 30 percent ratings as a reason or justification for overturning those earlier decisions as to the rating of his asthma long after the fact.  CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).

In this case, there is no factual dispute and governing legal authority clearly controls the dispositions of the claims for earlier effective dates for ratings involving the Veteran's IBS and asthma.  There being no basis in law or fact for the benefits sought, the claims advanced are without merit as a matter of law and the claim for an effective date for a 10 percent rating for IBC earlier than June 25, 2002, must be denied, with dismissal of the stand-alone claim for an effective date earlier than July 31, 2000, for asthma.  As the Board noted in the Introduction, the Veteran's claim for an effective date regarding IBC should be interpreted as a claim for an earlier effective date for entitlement to service connection and that issue is referred to the RO for development and adjudication.

New and Material Evidence to Reopen Claims for Service Connection

The Veteran seeks to reopen previously denied claims for service connection for a chronic fatigue syndrome, biceps tendonitis to include as secondary to a bilateral patellofemoral pain syndrome, a left shoulder disorder, and memory lapses.  The claims were most recently denied in February 2006.  That denial was based on the RO's finding that no diagnosis of chronic fatigue syndrome had been entered; that there was no showing of biceps tendonitis or other right shoulder disorder in service or any relationship to service-connected bilateral knee disability; and that there was no showing of joint pains or fibromyalgia, to include specifically the right shoulder, or memory lapses, of service origin.  No appeal of the February 2006 denials was received within the time limits prescribed by law, and, as such, those denials were rendered final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

The exception to the rule of finality set forth in 38 U.S.C.A. § 7105 and 38 C.F.R. § 3.104, as set forth above, is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  Evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996).

The definition of new and material evidence is as follows:  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The United States Court of Appeals for the Federal Circuit has held that, according to the plain language of the regulation, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  See Anglin v. West, 203 F. 3d 1343, 1347 (Fed. Cir. 2000).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

VA regulations do not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened and the law should be read to allow reopening, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Applicable law provides that service connection will be granted if it is shown that the appellant suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  

Service connection also may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).

Under 38 C.F.R. § 3.310(a) (2010), service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury and secondary service connection may be found where a service-connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service- connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  An amendment to 38 C.F.R. § 3.310, effective October 10, 2006, was enacted, which essentially codifies Allen by adding language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.  See 71 Fed. Reg. 52744 (2006).

Under 38 U.S.C.A. § 1117 (West 2002) and 38 C.F.R. § 3.317 (2010), VA shall pay compensation in accordance with chapter 11 of title 38, United States Code, to a Persian Gulf veteran with a qualifying chronic disability that became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011.  The term "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of any of the following):

(1)  A medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; (2) any diagnosed illness that the Secretary determines warrants a presumption of service connection; (3) an undiagnosed illness in a veteran who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed below, provided that such disability by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.

For purposes of this section, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.

For the purposes of this section, signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to:

(1) Fatigue, (2) signs or symptoms involving the skin, (3) headache, (4) muscle pain, (5) joint pain, (6) neurologic signs or symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the respiratory system (upper or lower), (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, 12) abnormal weight loss, or (13) menstrual disorders.

Given the finality of the denials of service connection in 2006, the question at this juncture is whether new and material evidence has been received by VA to reopen the Veteran's previously denied claims.  This ordinarily necessitates a review of the evidence submitted prior to and subsequent to the most recent, final denials.  However, in this instance, notice is taken by the Board that the record includes previously unavailable medical records demonstrating postservice complaints and/or treatment for fatigue, joint and shoulder pain, and memory loss during postservice years.  Included is an October 2010 report from a VA medical professional documenting the Veteran's complaints during 1999 with respect to fatigue, joint pain, short-term memory loss, and decreased concentration, in addition to a stated conclusion, based on physician input, that a negative blood draw for microplasma species in 1999 was not indicative of the absence of Gulf War illness.  Moreover, the Veteran has provided sworn testimony as to much of the foregoing, indicating specifically ongoing problems with fatigue, shoulder pain, and memory difficulties.  The above-referenced evidence is presumed credible, although not its weight, per Justus v. Principi, 3 Vet. App. 510, 513 (1992), for the purpose of this limited inquiry, and in light of that lay and medical evidence, the Board concludes that the requisites of 38 C.F.R. § 3.156, including raising a reasonable possibility of substantiating the claims for service connection at issue, have been met.  To that extent, alone, the previously denied claims are reopened and such matters are further addressed in the Remand portion of this document.  38 U.S.C.A. § 5108.
ORDER

The claim for an effective date earlier than July 31, 2000, for a 30 percent rating for asthma is dismissed.  

An effective date earlier than June 25, 2002, for a 10 percent rating for IBS is denied.  

New and material evidence having been received, the claim for service connection for chronic fatigue syndrome is reopened, and to that extent the appeal is granted.

New and material evidence having been received, the claim for service connection for biceps tendonitis to include as secondary to a bilateral patellofemoral pain syndrome is reopened, and to that extent the appeal is granted.

New and material evidence having been received, the claim for service connection for a left shoulder disorder is reopened, and to that extent the appeal is granted.

New and material evidence having been received, the claim for service connection for memory lapses is reopened, and to that extent the appeal is granted.


REMAND

At his recent Board hearing, the Veteran testified that VA treatment records existed from facilities in Augusta, Georgia, and Charleston, South Carolina.  Remand is required to attempt to obtain these records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992)

Review of the record further indicates that the RO has denied the Veteran's original claim for service connection for a heart disorder, now before the Board, on the basis that it was not shown in service or to be the result of service-connected bilateral knee disability or undiagnosed illness from an environmental hazard of the Gulf War.  The RO acknowledged the Veteran's ongoing complaints of chest pain, but determined that no diagnosed heart disorder was present.  The RO's review in May 2008 was undertaken without the benefit of a VA medical examination, which is necessary in this case.  This is so because of the Veteran's repeated complaints of chest pain and documentation within VA treatment records that, despite the absence of any diagnosed heart disorder, VA in fact prescribed use of nitroglycerin, presumably for treatment of a heart ailment, for at least a one-year period.  The requested examination should encompass a review for organic heart disease, in addition to heart-related undiagnosed illness, and if a heart disorder is shown, then a discussion of the facts and circumstances regarding its relationship to service-connected knee disability or as a result of an undiagnosed illness will also be necessary.  

Under 38 C.F.R. § 3.310(a) (2010), service connection may be granted for disability which is proximately due to or the result of a service-connected disease or injury and secondary service connection may be found where a service-connected disability aggravates another condition (i.e., there is an additional increment of disability of the other condition which is proximately due to or the result of a service- connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  An amendment to 38 C.F.R. § 3.310, effective October 10, 2006, was enacted, which essentially codifies Allen by adding language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.  See 71 Fed. Reg. 52744 (2006).  Remand is required to address this issue.

Medical examinations and opinions are also necessary for the claims being remanded.  38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, this portion of the appeal is REMANDED for the following actions:

1.  Undertake any further actions that may be necessary to comply with notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), including notice to the Veteran of what information and evidence are still needed to substantiate his original claim for service connection for a heart disorder to include as secondary to service-connected bilateral knee disability or as a result of an undiagnosed illness; his reopened claims for service connection for a chronic fatigue syndrome, biceps tendonitis to include as secondary to service-connected bilateral knee disability, left shoulder disorder, and memory lapses; and his claim for initial rating for IBS.  Notify the Veteran of the amendment to 38 C.F.R. § 3.310, effective October 10, 2006, which added language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation.  See 71 Fed. Reg. 52744 (2006).  Remind the Veteran that VA will assist him in obtaining service treatment records or records of treatment from private medical professionals, or other evidence, provided that he furnishes sufficient, identifying information and written authorization.  

2.  Obtain any and all pertinent VA treatment records, not already on file, including all postservice treatment files compiled at the VA Medical Centers in Augusta, Georgia, and Charleston, South Carolina, for inclusion in the Veteran's VA claims folder.  

3.  Thereafter, afford the Veteran a VA medical examination in order to determine the nature and severity of his service-connected IBS.  The claims folder should be made available to the examiner in conjunction with the examination.  All diagnostic studies deemed warranted by the examiner should be performed.  All pertinent diagnoses and findings with respect to the Veteran's IBS should be fully set forth.

4.  Afford the Veteran a VA heart examination in order to ascertain the nature and etiology of any current heart disability, whether any heart-related complaints are the result of undiagnosed illness, and whether any existing heart disorder was caused or aggravated by the service-connected bilateral knee disability.  The claims folder should be made available to the examiner in conjunction with the examination.  All diagnostic studies deemed warranted by the examiner should be performed.  All pertinent diagnoses pertaining to the heart should be fully set forth.

The VA examiner is requested to address the following questions, providing a rationale for each opinion offered:

a)  Is it at least as likely as not (50 percent or greater probability) that any heart disability now present originated in service or within the one-year period immediately after service separation or is otherwise attributable to military service or an undiagnosed illness of Gulf War origin?  

b)  If and only if the VA examiner determines that an organic disorder of the Veteran's heart is now present, then provide a medical opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed heart disorder of the Veteran now present was caused or aggravated by his service-connected bilateral patellofemoral pain syndrome?

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

5.  Afford the Veteran a VA examination in order to assess the nature and etiology of his biceps tendonitis and any existing disorder of either shoulder, to include as due to undiagnosed illness or, as applicable, service-connected bilateral knee disability.  The claims folder should be made available to the examiner in conjunction with the examination.  All diagnostic studies deemed warranted by the examiner.  All pertinent diagnoses pertaining to the biceps and joints and, specifically either shoulder, should be fully set forth.

The VA examiner is requested to address the following questions, providing a rationale for each opinion offered:

a)  Is it at least as likely as not (50 percent or greater probability) that any biceps or joints disorder, to include a disorder of either shoulder, now present originated in service or within the one-year period immediately after service separation or is otherwise attributable to military service or an undiagnosed illness of Gulf War origin?  

b)  If and only if the VA examiner determines that diagnosed biceps, joint, or other disorder of either shoulder is now present, then provide a medical opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such diagnosed disorder of the Veteran now present was caused or aggravated by his service-connected bilateral patellofemoral pain syndrome?

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence or causation as to find against such matters.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

6.  Afford the Veteran VA medical examinations with respect to his complaints of fatigue and memory lapses, to include as due to undiagnosed illness.  The claims folder should be made available to the examiner in conjunction with the examination.  All diagnostic studies deemed warranted by the examiner should be performed.  All pertinent diagnoses pertaining to the Veteran's reported fatigue and memory lapses, to include any indicated chronic fatigue syndrome, should be fully set forth.  

The VA examiner is requested to address the following questions, providing a rationale for each opinion offered:

Is it at least as likely as not (50 percent or greater probability) that any disorder involving fatigue and/or memory lapses now present originated in or during service or is otherwise attributable to military service or any event thereof, or alternatively, is it at least as likely as not (50 percent or greater probability) that the Veteran's complaints of fatigue and/or memory loss are indicative of any undiagnosed illness attributable to his service in the Southwest Asia Theatre Operations during the Gulf War?

The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence as to find against such matter.  More likely and as likely support the contended relationship; less likely weighs against the claim.

7.  Lastly, adjudicate the issues remaining on appeal on the basis of all pertinent evidence of record and all governing law and regulations, including, as applicable, the change to 38 C.F.R. § 3.310 effectuated as of October 2006, see 71 Fed. Reg. 52,744 (2006).  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

No action is required by the veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§  5109B, 7112 (West Supp. 2010).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


